Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 7/19/2021 have been fully considered. Applicant has amended claim 1 to include obtaining a first wafer having a tether structure and a plurality of dice regions, the tether structure having a first end and a second end, the first end attached to a first dice region of the plurality of dice regions and to include separating the first dice region.  Applicant has also amended claim 13 to include attaching to a third wafer, each of the dice regions and the second ends of the plurality of tether structures on the first wafer.  Applicant has argued that the prior art relied upon in the last Office Action does not discuss obtaining a first wafer having a tether structure that has a first end attached to a dice region on the first wafer and subsequently attaching a second end of the tether structure of a second wafer, such as a carrier wafer and that the prior art relied upon does not discuss first forming the tethers and then using the formed tethers to connect two wafers.  Applicant’s arguments are primarily based upon Applicant’s amendment.  New grounds of rejection are made.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 and 13  is/are rejected under 35 U.S.C. 103 as being unpatentable over Bower et al (US 2019/0221552 A1)(“Bower”) in view of Rogers et al (US 2008/0108171 A1)(“Rogers”).
Re claims 1 and 13:  Bower discloses a method of transfer printing (para.0003) including
Obtaining a first wafer having tether structure 56 (para. 0068 and Fig. 5) and dice regions 12 (para. 0083 and Fig. 5), the tether has a first and second ends (Fig. 5), the first attached to a first dice region (Fig. 5 and para. 0068 and 0083)
Disconnecting the first dice region on the first wafer from other dice regions, as Bower discloses breaking tethers 56 to release the source wafer devices (para. 0086), and Bower also discloses the steps of the steps can be in different temporal orders and in various process states (para. 0104).
Bower is silent with respect to attaching subsequently a second wafer to the second end of the tether, as although it is expected that the surface to which a transfer substrate is attached is the second end of a tether after the breaking of a tether 56 to release devices 12 (Fig. 4 and para. 0086), and Bower discloses attaching the separated die to a transfer stamp and Bower also discloses the release of the die to the PDMS stamp by the breaking of the tether which is released from the anchor 58 (para. 0068 and Fig. 4 and Fig. 5) and the die is released to be attached to the PDMS stamp ,   Bower does not disclose attaching the die to  a second wafer which makes the stamp unnecessary with the steps 
Separating the first dice region on the first wafer and the tether structure from the second wafer and 
Attaching the separated first dice region to a third wafer using the second end of the tether structure.
Rogers, in the same field of endeavor of printed transferable structures (Abstract), discloses fabrication of electronic structures such as transistors (para. 0122 and Fig. 31a, b) by transfer fro a wafer to a target substrate without the need for a separate stamp substrate (para. 0078) in which the target 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Rogers with the method disclosed by Bower in order to obtain the benefit of directly transferring to a substrate without the need for a separate transfer stamp, in which the last two steps above are carried out with a substrate rather than with a PDMS stamp.


Claims 2-4 and  14 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Bower et al (US 2019/0221552 A1)(“Bower”) in view of Rogers et al (US 2008/0108171 A1)(“Rogers”)  as applied to claims 1 and  13 above, and further in view of Bower (US 2012/0126229 A1)(“Bower ‘229”).
 Bower in view of Rogers  discloses the limitations of claims 1 and  13 as stated above.  Rogers in view of Bower is silent with respect to a cross sectional area of the tether on the first wafer in contact with the dice regions based on a size of one of dice regions.
Bower ‘229, in the same field of endeavor of chiplets with connection tethers ( para. 0087) and transferring chiplets (para. 0013), discloses that the anchors can be larger in  a dimension that the chiplet in order that the chiplets can be released by etching from the source substrate before the anchors are released (para. 0087).  The dimension which is chosen  is related to the size and to the area and to the volume, which is very well known in the art.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Bower ‘229 with the method disclosed by  Bower in view of Rogers  in order to obtain the benefit of releasing the chiplets while the .


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Bower et al (US 2019/0221552 A1)(“Bower”) in view of Rogers et al (US 2008/0108171 A1)(“Rogers”) and further in view of Rogers et al (US 2010/0317132 A1)(“Rogers ‘132”).
 Bower in view of Rogers  discloses the limitations of claim 1 as stated above.    Rogers in view of Bower is silent with respect to an elastomeric mask.
Rogers ‘132, iin the same field of endeavor of printable electronics (para. 0004), discloses using an elastomeric mask to separate the dice region on the first wafer and the tether structure from the second wafer (para. 0224 and Fig. 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Rogers ‘132 and the method disclosed by Bower in view of Rogers in order to obtain the benefit of ease of the removal of the chiplets from the first subtratee and freeing the chiplets from the anchors or tethers.


Claims 6 and  15 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Bower et al (US 2019/0221552 A1)(“Bower”) in view of Rogers et al (US 2008/0108171 A1)(“Rogers”)
as applied to claims 1 and  13 above, and further in view of Nagatomo (US 2015/0380904 A1).
Rogers in view of Bower   discloses the limitations of claims 1 and  13 as stated above.  Rogers also discloses etching semiconductor layers such as AlInP the first substrate in the processing of the first substrate (para. 0133).  Rogers in view of Bower is silent with respect to chemical etching.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used chemical etchant as disclosed by Nagatomo in the method disclosed by  Bower in view of Rogers because Nagatomo discloses a material of art recognized suitability for an intended purpose (MPEP 2144.07).

Allowable Subject Matter
Claims 7-12 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARIDAD EVERHART/Primary Examiner, Art Unit 2895